Citation Nr: 1218808	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

2.  Entitlement to a disability evaluation in excess of 50 percent for service-connected schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected schizophrenia (see June 2007 VA examination report).  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues on appeal can be adjudicated; specifically, examinations are necessary, for the reasons discussed below.  Further, the Veteran's outpatient treatment records must be obtained and associated with the record.      

Regarding the service-connected schizophrenia disorder, the Veteran was last afforded a VA examination in June 2007.  He contends that his service-connected disability has gotten worse since that time; specifically, he stated that recovery was not possible, as he experienced thoughts of death, paranoia, and feelings of helplessness.  See November 2007 statement and February 2009 VA form 9.  In light of the Veteran's credible statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The record raises an informal claim of entitlement to a TDIU due to the Veteran's service-connected schizophrenia disability.  Specifically, during the June 2007 VA examination, the Veteran reported that he was not able to work, but could not specify when he last worked; he provided conflicting stories, as he indicated that he last worked five years ago as a security guard in a store, however, subsequently explained that he last worked on a part-time basis in 1996.  See June 2007 VA examination report.  He further reported that it was hard for him to work because he had difficulty getting along with people, which he attributed to his disability.  Id.  The duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Finally, as the most recent outpatient treatment record is dated in June 2007, VA must contact the Veteran and request the appropriate contact information for any medical providers who have treated him for complaints related to his schizophrenia from June 2007 to the present, and then obtain or request the records from the providers identified by the Veteran.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran appropriate notice regarding the TDIU claim.

2.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his schizophrenia from June 2007 to the present.  Obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination in order to determine the current level of severity of his service-connected schizophrenia, to include the effect of his service-connected schizophrenia disability on his employability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  Based on examination findings and review of the record:  

The examiner must indicate the symptomatology attributable to the Veteran's service-connected schizophrenia disability.  

The examiner must offer an opinion as to whether it is at least as likely as not the Veteran's service-connected schizophrenia, without regard to his non service-connected disabilities, or his age, renders him unable to secure and follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to either of the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


